DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 09/30/2019. In virtue of this amendments:
Claims 1-9 are currently amended; and thus, 
Claims 1-9 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP17163297.9 filed on 03/28/2017 has been received by the office on 09/30/2019. 
Acknowledgment is made of this application’s status as a 371 of  PCT/EP2018/056564 filed on 03/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 has been considered by the examiner. 
Claim Objections
Claims 2-3 and 7-8 are objected to because of the following informalities:  
Regarding claims 2-3 and 7-8, the claims recite term “a control device” which should read –the control device- to present proper antecedent basis for the term. 
Regarding claims 2-4, the preamble of the claims should be amended to recite –The apparatus according to claim….- 
Regarding claims 7-9, the preamble of the claims should be amended to recite –The method according to claim…- 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0279451A1 hereinafter “Baus” in view of US2017/0153681A1 hereinafter “Chin” 
Regarding claim 1, Baus discloses apparatus for a luminaire (¶17L5: wireless lighting devices), the apparatus comprising: 
a wireless communications interface for wirelessly communicating with a control device (¶17L5-6: coordinator device); 
a light sensor (¶18L1-18: lighting devices include one or more sensors; the sensors may include a daylight sensor); and 
(¶19L1-33: lighting fixture may wirelessly transmit information identifying the lighting fixture) (Note: although not explicitly disclosed, the operation of the lighting fixture inherently discloses a controller, controlling the transmitting of information) wherein 
the controller is arranged to control the wireless communications interface such that upon the light sensor being illuminated above a threshold, the wireless communications interface changes from a first mode to a second mode (¶19L7-10: a user shines a light into the sensor, the lighting fixture wirelessly transmit information identifying the lighting fixture); wherein 
in the first mode, the wireless communications interface does not transmit advertising messages (¶19L7-10: a user shines a light into the sensor, the lighting fixture wirelessly transmit information identifying the lighting fixture) (Note: prior to light being shine into the sensor, fixture does not transmit identifying information) and wherein in the second mode, the wireless communications interface enters an advertising state during which the wireless communications interface wirelessly transmits one or more advertising messages (¶19L7-10: a user shines a light into the sensor, the lighting fixture wirelessly transmit information identifying the lighting fixture)
Baus does not explicitly disclose: 
the threshold is defined by at least one of the light intensity, the duration of the illumination, the total amount of light received over a period of time, the spectral composition of the light. 
	Chin discloses a method and system of connecting a device to another device in a contactless manner wherein 
	the wireless communications interface enters an advertising state upon the light sensor being illuminated above a threshold (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting fixture disclosed by Baus by incorporating the detection system disclosed by Chin. 
One of ordinary skill in the art would’ve been motivated because this would ensure the wireless communication would only start when the user intended to, to prevent falsely turning on the device. 
Regarding claim 4, Baus in view of Chin hereinafter “Baus/Chin” discloses in Chin apparatus according to claim 1, wherein 
the controller is arranged to switch on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication)
	Regarding claim 5, Baus/Chin discloses a luminaire comprising a light source (¶18L1-5: lighting device/fixture inlcues one or more light source that emit light) and apparatus according to claim  1 (as rejected in claim 1 above). 
	Regarding claim 6, Baus discloses a method of operating a luminaire, the method comprising: 
detecting illumination of a light sensor (¶18L1-18: lighting devices include one or more sensors; the sensors may include a daylight sensor) of the luminaire ; and 
(¶17L5-6: coordinator device) of the luminaire upon the light sensor being illuminated, and when the illumination is above a threshold, such that the wireless communications interface changes from a first mode to a second mode; wherein in the first mode , the wireless communications interface does not transmit advertising messages (¶19L7-10: a user shines a light into the sensor, the lighting fixture wirelessly transmit information identifying the lighting fixture) (Note: prior to light being shine into the sensor, fixture does not transmit identifying information)  and wherein in the second mode, the wireless communications interface enters an advertising state during which the wireless communications interface wirelessly transmits one or more advertising messages (¶19L7-10: a user shines a light into the sensor, the lighting fixture wirelessly transmit information identifying the lighting fixture)
Baus does not explicitly disclose: 
the threshold is defined by at least one of the light intensity, the duration of the illumination, the total amount of light received over a period of time, the spectral composition of the light. 
	Chin discloses a method and system of connecting a device to another device in a contactless manner wherein 
	the wireless communications interface enters an advertising state upon the light sensor being illuminated above a threshold (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication) 

One of ordinary skill in the art would’ve been motivated because this would ensure the wireless communication would only start when the user intended to, to prevent falsely turning on the device. 

Regarding claim 9, Baus/Chin discloses in Chin, a method according to claim 6, wherein 
the controller is arranged to switch on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication)
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baus/Chin further in view of US2014/0179228A1 herienafter “Maffetone” 
 Regarding claim 2, Baus/Chin discloses in Chin apparatus according to claim 1,
Baus/Chin does not explicitly disclose: 
the controller is arranged to control the wireless communication interface to cease transmitting advertising message upon successful wireless connection with a control device. 
Maffetone discloses a system/method for pairing systems wherein 
the controller is arranged to control the wireless communication interface to cease transmitting advertising message upon successful wireless connection with a control device. (Fig.3; ¶34L1-16: receiver and transmitter are paired; as seen in Fig.3 the flow chart does not revert back to transmitting TX)

One of ordinary skill in the art would’ve been motivated because once connection is established transmitting paring command is superfluous.  
Regarding claim 3, Baus/Chin discloses in Chin apparatus according to claim 1,
Baus/Chin does not explicitly disclose: 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
Maffetone discloses a system/method for pairing systems wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶33L3-16: sending a signal for more than selected predetermined amount of time, the method stops transmitter from sending the paring signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting fixture disclosed by Baus/Chin by including the paring system/method disclosed by Maffetone. 
One of ordinary skill in the art would’ve been motivated because this prevents the transmitter form sending signals indefinitely. 
Regarding claim 7, Baus/Chin discloses in Chin method according to claim 6,
Baus/Chin does not explicitly disclose: 

Maffetone discloses a system/method for pairing systems wherein 
the controller is arranged to control the wireless communication interface to cease transmitting advertising message upon successful wireless connection with a control device. (Fig.3; ¶34L1-16: receiver and transmitter are paired; as seen in Fig.3 the flow chart does not revert back to transmitting TX)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting fixture disclosed by Baus/Chin by including the paring system/method disclosed by Maffetone. 
One of ordinary skill in the art would’ve been motivated because once connection is established transmitting paring command is superfluous.  
Regarding claim 3, Baus/Chin discloses in Chin method according to claim 6,
Baus/Chin does not explicitly disclose: 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
Maffetone discloses a system/method for pairing systems wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶33L3-16: sending a signal for more than selected predetermined amount of time, the method stops transmitter from sending the paring signal) 

One of ordinary skill in the art would’ve been motivated because this prevents the transmitter form sending signals indefinitely. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 18, 2021